        Case 3:19-cv-02266-TSH Document 21 Filed 08/18/20 Page 1 of 2



 1   ROMAN OTKUPMAN, CSBN 249423
     roman@olfla.com
 2   OTKUPMAN LAW FIRM, A LAW CORPORATION
     28632 Roadside Drive, Suite 203
 3   Agoura Hills, CA 91301
     Telephone: 818. 293.5623
 4   Facsimile: 818.850.1310
 5   Attorney for Plaintiff
     Paul Duran
 6

 7     Lisa B. Sween (State Bar No. 191155)
       Gabriel N. Rubin (State Bar No. 241659)
 8     Julie Y. Zong (State Bar No. 309804)
       JACKSON LEWIS P.C.
 9     50 California Street, 9th Floor
       San Francisco, California 94111-4615
10     Telephone: (415) 394-9400
       Facsimile: (415) 394-9401
11     E-mail: Gabriel.Rubin@jacksonlewis.com
       E-mail: Julie.Zong@jacksonlewis.com
12
       Attorneys for Defendant
13     OTO DEVELOPMENT, LLC
14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17
      PAUL DURAN, an individual                           Case No. 3:19-cv-02266-TSH
18
                     Plaintiff,                            [Proposed] ORDER FOR DISMISSAL
19                                                         WITH PREJUDICE
             v.
20
      OTO DEVELOPMENT, LLC, a Delaware
21    Limited Liability Company and DOES 1
      Through 100, inclusive.                             Complaint Filed:     March 19, 2019
22                                                        Complaint Served:    March 28, 2019
                     Defendants.                          Removal Filed:       April 25, 2019
23                                                        Trial Date:          None set
24
            The Joint Stipulation for Dismissal with Prejudice submitted by Plaintiff, PAUL DURAN
25

26   and Defendant, OTO DEVELOPMENT, LLC is approved. IT IS ORDERED THAT: the entire

27   action, including all claims and counterclaims stated herein against all parties, is hereby dismissed

28   with prejudice, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(ii); and the Parties are
                                              1
     [PROPOSED] ORER FOR DISMISSAL WITH PREJUDICE                               Case No. 3:19-CV-02266-tsh
        Case 3:19-cv-02266-TSH Document 21 Filed 08/18/20 Page 2 of 2



 1   to bear their own costs and attorneys’ fees.
 2

 3

 4
            August 18, 2020
     Dated:__________________                       _____________________________
 5                                                       THOMAS S. HIXSON
 6                                                       United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
     [PROPOSED] ORER FOR DISMISSAL WITH PREJUDICE                               Case No. 3:19-CV-02266-tsh
